Citation Nr: 0629162	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  99-16 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
neuralgia of the face, muscles of the scalp, right arm, and 
right hand, with postural benign tremors of both hands, and 
post-traumatic peripheral neuropathy, residuals of burn 
injuries.

2.  Entitlement to service connection for residuals of a burn 
injury to the right thigh other than post-traumatic neuralgia 
and post-traumatic peripheral neuropathy.

3.  Entitlement to service connection for residuals of a burn 
injury to the face other than post-traumatic neuralgia and 
post-traumatic peripheral neuropathy.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from October 1938 to 
August 1945, with service in the European Theater of 
Operations during World War II, for which he was awarded the 
Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1999 by the Newark, New 
Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  After the veteran moved 
to Alabama, jurisdiction was transferred to the VA RO in 
Montgomery, Alabama.

The veteran requested a hearing before a Veterans Law Judge 
at the RO, which was scheduled for June 19, 2006.  The 
veteran did not appear for the scheduled hearing and did not 
request a postponement of the hearing, and so his case will 
be processed as though his request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2005).  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence on the issue of whether the veteran's current 
neurological disabilities affecting his face, scalp muscles, 
and right upper extremity are etiologically related to the 
multiple burn injuries which he sustained in service. 

2.  There is no competent medical evidence of record that the 
veteran has disabilities of the face or the right thigh other 
than the neurological disabilities for which this decision 
grants service connection which are related to his in-service 
burn injuries.

3.  There is no evidence that the veteran had hypertension in 
service or until many years after his release from service 
and there is no evidence which tends to link the hypertension 
to any incident of his service.

4.  The veteran's PTSD is primarily manifested by nightmares 
of World War II combat experiences twice per month, by 
intrusive memories of the war when he is not otherwise 
occupied, and by an exaggerated startle response to sudden 
loud noise or to fire.

5.  There is no showing that the veteran's PTSD has been 
manifested during the appeal period by symptoms such as: a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, post-traumatic 
neuralgia of the face, muscles of the scalp, right arm, and 
right hand, with postural benign tremors of both hands, and 
post-traumatic peripheral neuropathy, residuals of burn 
injuries, were incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

2.  Residuals of burn injuries to the right thigh and to the 
face other than post-traumatic neuralgia and post-traumatic 
peripheral neuropathy were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  Hypertension was not incurred in or aggravated by service 
nor may hypertension be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  The criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist.  VA has fulfilled the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters sent to the veteran in 
October 2001 and April 2002 by the RO in Newark, New Jersey, 
satisfied the statutory and regulatory duty to notify 
provisions.  VA has afforded the veteran medical examinations 
and obtained medical opinions on the medical questions in his 
case.  There is no indication in the record that additional 
evidence material to the issues decided herein which is not 
part of the veteran's claims file is available.  Therefore, 
the Board finds that VA has met the duties to notify and to 
assist required by law as to the claim decided herein.  

The adjudication of the veteran's claims on appeal was prior 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA notice provided to the veteran by the 
RO was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the veteran and his representative have 
had ample opportunity during the more than seven years that 
his appeal has been pending to submit evidence and argument 
in support of his claims, the timing of the VCAA notice 
provided to the veteran was in no way prejudicial to him.

Service Connection Claims   

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and hypertension is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       

All of the veteran's service medical records are not 
available for review, an undetermined amount of such records 
having been destroyed or damaged in a fire which occurred in 
July 1973 at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, the repository of his service medical 
records at that time.  His available service medical records 
show that, in August 1944, the veteran sustained serious burn 
injuries when a tank of which he was the driver was hit by an 
enemy shell during heavy combat with the enemy near the coast 
of Normandy, France, where Allied Forces had landed in June 
1944, and the fuel tank exploded into flames.  The records 
which remain from the July 1973 NPRC fire are partially burnt 
away but do show that the veteran had multiple first degree 
burns on his face and right thigh, second degree burns on 
both wrists, and, also, burns on his arms and hands.

The veteran filed his original claim for veteran's disability 
compensation in December 1998.  At a VA peripheral nerves 
examination in March 1999, the veteran related to the 
examining physician that, since the event in France in August 
1944 in which he sustained multiple burn injuries during the 
last year of the fight against the enemy in Europe during 
World War II, he had had pain and numbness of his face and of 
his right arm and right hand and, also, tremors of his hands.  
On neurological examination, findings included mildly 
decreased sensory to pinprick and light touch on the face and 
the hands and in the medial distribution of both hands and 
postural tremors of the hands on stretching, resting tremors 
of the hands, and tremors of the hands on a finger-to-nose 
test, with, however, no indication of parkinsonism.  The 
diagnoses were: post-traumatic neuralgia of the face, muscles 
of the scalp, right arm, and right hand, mostly involving the 
face, right arm, and right hand; postural benign tremors of 
both hands; and post-traumatic peripheral neuropathy.  

The veteran has contended that the neurological disabilities 
found at the VA examination in March 1999 are residuals of 
the burn injuries which he sustained in service in 1944 and 
are directly attributable to that in-service event.  The 
Board finds to be entirely credible the history which the 
veteran provided to the VA examining physician of having had 
the symptoms which he reported at the VA examination in 1999 
since the time of his burn injuries in service during World 
War II.  

The lack of evidence corroborating the veteran's assertion 
that the neurological disabilities shown at the VA 
examination in March 1999 existed at the time of his 
separation from active military service in August 1945 and 
persisted in post-service years must be considered evidence 
against the veteran's service connection claim, or negative 
evidence.  However, because the VA examining physician found 
that the veteran's neurological deficiencies of the face, 
hand, right arm, and scalp are post-traumatic and there is no 
indication whatsoever in the record that the veteran suffered 
another event in post-service years which might account for 
his current neurological disabilities, such evidence, taken 
together with the veteran's credible version of the events of 
his life, leads the Board to conclude that there is an 
approximate balance of positive and negative evidence on the 
issue of whether his current neurological disabilities 
diagnosed at the VA examination in March 1999 are 
etiologically related to the multiple burn injuries he 
sustained in service.  Resolving the doubt on that issue in 
the veteran's favor, entitlement to service connection for 
post-traumatic neuralgia of the face, muscles of the scalp, 
right arm, and right hand, with postural benign tremors of 
both hands, and post-traumatic peripheral neuropathy, 
residuals of burn injuries, is established.  See 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

With regard to the claims for service connection for 
residuals of a burn injuries to the face and the right thigh 
other than post-traumatic neuralgia and post-traumatic 
peripheral neuropathy, the veteran told the VA peripheral 
nerves examiner in March 1999 that the scars on his face 
resulting from his in-service burn injuries had gradually 
healed and at a VA scars examination in March 1999, which was 
performed by a different VA physician, examination of the 
veteran's face and his right lower extremity revealed no 
evidence of any current scars in those areas of skin.  There 
is no competent medical evidence of record that the veteran 
has disabilities of the face or the right thigh other than 
the neurological disabilities for which this decision grants 
service connection which may reasonably be related to the in-
service burn injuries.  There is thus no basis in the record 
to allow service connection for residuals of a burn injuries 
to the face and the right thigh other than post-traumatic 
neuralgia and post-traumatic peripheral neuropathy, and 
entitlement to such benefits is not established.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
The benefit of the doubt doctrine does not apply on these 
issues, because the preponderance of the evidence is against 
the claims.  See 38 U.S.C.A. § 5107(b) (West 2002).

The RO in inferred a claim of entitlement to service 
connection for hypertension from a report of a VA medical 
examination in March 1999, which noted that the veteran was 
being treated at that time for hypertension.  There is no 
evidence that the veteran had hypertension during service or 
until many years thereafter.  There is no evidence that the 
veteran's hypertension is in any way related to his military 
service.  Accordingly, there is no basis in the record to 
allow service connection for hypertension.  The benefit of 
the doubt doctrine does not apply on this issue because the 
preponderance of the evidence is against the claims.  See 
38 U.S.C.A. § 5107(b) (West 2002).


Evaluation of PTSD  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4. Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004). 

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, and a general formula for rating mental 
disorders, which provides that:

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events); and 

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that the symptoms recited in the General 
Formula for Rating Mental Disorders of 38 C.F.R. § 4.130 
follow the phrase "such symptoms as" and that 'such as' 
means "for example" or "like or similar to."  The Court 
stated that the factors listed in the rating formula are 
"examples" of conditions which warrant particular ratings 
and that, without those examples, differentiating one 
evaluation from the next higher evaluation would be extremely 
ambiguous.  The Court stated that the use of the phrase 
"such symptoms as" followed by a list of examples provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  The Court held in Mauerhan that, in rating mental 
disorders, VA is to consider all symptoms of a claimant's 
condition which affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV). 

At a VA psychiatric examination in March 1999, the veteran 
indicated that the other members of his tank crew died in the 
explosion of the fuel tank caused by action of enemy forces 
in combat in August 1944 and that, after three months of 
medical treatment at a hospital in England, he returned to 
his unit in time to actively participate in the Battle of the 
Bulge during the winter of 1944-1945, when he was a witness 
to numerous casualties of American soldiers from enemy 
artillery, from enemy tank firing, and from enemy use of 
white phosphorus, which was incendiary and caused death by 
fire.  The veteran stated that he worked steadily from 1946 
until he retired, that he was a good worker, and that he 
supported his five children and his wife until she passed 
away.  The veteran said that every two or three months since 
the war he has a dream or nightmare of the tank explosion in 
service which makes him wake up sweating heavily in a state 
of brief confusion.  Also, according to the veteran, in post-
service years sometimes during waking hours he will have a 
spontaneous episode of tremulousness and the sound of 
fireworks going off will startle him.  He denied having 
intrusive memories of the war or "flashbacks."  On mental 
status examination, the veteran was friendly and  cooperative 
and did not appear to be in distress.  His speech and 
communication were normal; he had no disturbances of thought 
or perception and no cognitive deficits; his affect was 
appropriate; and his memory, concentration, judgment, and 
insight were intact.  The diagnosis on Axis I was PTSD.

The VA psychiatric examiner in March 1999 assigned a Global 
Assessment of Functioning (GAF) score of 85.  The GAF scale 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF score of 85 denotes absent or minimal 
symptoms, good functioning in all areas.  no more than slight 
impairment in social, occupational, or school functioning, no 
more than everyday problems or concerns.

At a VA psychiatric examination in April 2000, the veteran 
reported that he had a nightmare about his World War II 
combat experiences approximately once every three months and 
that occasionally he had a low mood but that he had no 
history of a major depressive episode.  The veteran also 
stated that he was not under the care of a psychiatrist, he 
had never been hospitalized for psychiatric treatment, and he 
was not taking any psychoactive medication.  He said that he 
is a widower, and he has a female companion who lived with 
him.  On mental status examination, the veteran was clean, 
oriented normally, and remained calm throughout the clinical 
interview.  His thought processes were logical and goal-
directed; his affect was slightly constricted; his cognition, 
concentration, judgment, and insight were all good.  The 
diagnosis on Axis I was history of PTSD, mild.  The veteran 
told the examining physician that his PTSD did not result in 
significant impairment, and she assigned a GAF score of 75, 
which denotes no more than slight impairment in social, 
occupational, or school functioning.

At a VA psychiatric examination in May 2002, the veteran 
stated that he was not under the care of a psychiatrist.  He 
stated that he continued to have nightmares and that he 
startled easily.  The veteran told the examining physician 
that he was depressed and that he had poor sleep, poor 
energy, diminished interest, and a feeling of worthlessness.  
On mental status examination, the veteran's mood was neutral,  
his affect was appropriate, his impulse control was fair, and 
he was unable to do serial 7's.  The diagnoses on Axis I were 
PTSD and major depression.  The examiner stated that the 
veteran had moderate symptoms, and she assigned a GAF score 
of 55, which denotes moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  

In June 2002, in response to an inquiry by RO personnel, the 
VA physician who had evaluated the veteran's psychiatric 
status in May 2002 stated her opinion that the veteran's 
depression is related to his PTSD.  

At a VA examination by a clinical psychologist in November 
2004, the veteran arrived in the company of a daughter and 
grand-daughter of his.  The veteran, who was 84 years of age, 
indicated that he had recently moved from New Jersey to 
Alabama so that he could live in the household of one of his 
daughters, and he didn't like it.  He missed his friends in 
New Jersey and wanted to move back there.  On mental status 
examination, the veteran was alert and oriented, pleasant and 
cooperative.  He reported having nightmares of combat 
experiences about twice a month and intrusive memories of 
those experiences, especially when not engaged in other 
activities.  His thought process and content were within 
normal limits.  He exhibited no inappropriate behavior or 
memory impairment.  The rate and volume of his speech was 
normal.  With questioning, the veteran complained of sleep 
difficulty, an exaggerated startle response, markedly 
diminished interest in significant activities, and feelings 
of detachment from others.  The diagnosis on Axis I was PTSD, 
chronic.  The examiner assigned a GAF score of 52, which 
denotes moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

Considering the appropriate disability evaluation for the 
appellant's service-connected PTSD, it can be clearly seen 
from the reports of the VA evaluations of his mental status 
in March 1999, April 2000, May 2002, and November 2004, and 
from the other information and evidence of record in this 
case that the veteran has not demonstrated any of the 
symptoms listed in VA's general formula for rating mental 
disorders as showing impairment at the 50 percent level, nor 
is there any information or evidence of record that he has 
other symptoms of his service-connected condition affecting 
his level of occupational and social impairment which would 
warrant an evaluation higher than the currently assigned 30 
percent rating for PTSD.  There is, therefore, no basis 
whatsoever on which an increased evaluation for PTSD would be 
justifiable, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2005); Mauerhan, supra.  
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for post-traumatic 
neuralgia of the face, muscles of the scalp, right arm, and 
right hand, with postural benign tremors of both hands, and 
post-traumatic peripheral neuropathy, residuals of burn 
injuries, is granted.

Entitlement to service connection for residuals of a burn 
injury to the right thigh other than post-traumatic neuralgia 
and post-traumatic peripheral neuropathy is denied.

Entitlement to service connection for residuals of a burn 
injury to the face other than post-traumatic neuralgia and 
post-traumatic peripheral neuropathy is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied. 



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


